DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below:
Hirahara (2014/0146356) is a general background reference covering a management apparatus and management method, which manage various devices including, for example, image forming apparatuses such as a printer and copying machine.
Sato (2013/0038902) is a general background reference covering an information processing apparatus and information processing method, which 
Koike (2012/0218587) is a general background reference covering a printing apparatus that performs print processing while causing an inspection apparatus to perform inspection processing, a method for controlling the printing apparatus, and a storage medium.
Kikuchi (2009/0268259) is a general background reference covering an information processing apparatus, a method, and a program that determine permission to duplicate a document based on a code added to the document.
Hashizume (2007/0223025) is a general background reference covering a printing apparatus includes a print request reception section that receives a print request including PDL data; a data conversion section that converts the received PDL data into an electronic document file; and an electronic document storage section that stores the converted electronic document file into a memory device.
Shiraishi (2005/0151991) is a general background reference covering a technology for processing a document with an appended radio frequency identification tag.
Toedtli (2004/0131409) is a general background reference covering unique identification codes for marking articles are generated in a process (16) running on a computer. Each code is transferred to an output device, such as a printer, for physically attributing the code to the article. Furthermore, the process 
Drawings
The drawing(s) filed on 01/18/2021 are accepted by the Examiner.
Status of Claims
Claims 1-15 are pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0089592 A1 “Kudo” in view of US 2007/0223025 A1 “Hashizume”.
Note that “Hashizume” is provided by Applicant in the January 18, 2021 Information Disclosure Statement (IDS).
With respect to claim 1, Kudo discloses an image forming apparatus (Fig. 1 – printer 10) comprising: 
a communication device (Para [0029]; wherein the communication program 20 describes communication processes between the printer 10 and other devices connected with the network. The communication program 20 is a program for effecting communication with other devices by a protocol based on UDP/IP); 
a print engine to form an image (Para [0028]; Fig. 1 – wherein the printing unit 14 comprises hardware for performing printing); and 
(Fig. 1 – element 12 control unit) to, based on a first event in the image forming apparatus (Para [0042]; wherein the event monitoring process monitors for the occurrence of events that are the subject of recording logs. This watch is continued until the printer 10 is shut down: i.e. until the power switch is turned OFF (step S108, NO and step S104). As described above, the types of events that are the subject of recording are set in advance. Specifically, when an event that is the subject of recording occurs, a decision `YES` is made in step S104): 
generate first log data regarding the first event (Para [0044]; Fig. 3 – step S200; wherein In the log creating and transmitting process, an event log is created (step S200) from the type of event and additional information that have been transferred. The event log is constituted by text data that describe the type of event that had occurred and the additional information of the occurred event), 
generate first integrity inspection data regarding the first log data (Para [0046]; Fig. 3 – step S204; wherein the printer 10 calculates hash value from the event log that includes the header (step S204) {INTERPRETATION: wherein the calculated hash value corresponds to the claimed ‘integrity inspection data’ as such for verifying the integrity of data}), 
generate a first signature value regarding the generated first integrity inspection data (Para [0046]; Fig. 3 – step S206; wherein the printer 10 creates signature data (a digital signature) from the calculated hash value using the device private key 32 (step S206). The expression "creation of signature data" means encryption of the calculated hash value using the device private key 32. Also, the expression "creation of signature data" may alternatively be referred to as "the event log created in step S200 is encrypted using the device private key 32"), and 
control the communication device to transmit the generated first log data, the first integrity inspection data, and the first signature value to a server device (Para [0047-0049]; Fig. 3 – step S208 and S210; wherein the printer 10 converts the digital signature (signature data) that has been created into text data. The printer 10 binds the converted digital signature with the event log (event log to which a header has been appended) (step S208). The event log to which the digital signature has been bound may be referred to as a "signature-bound event log". The reason for converting the digital signature into the text form is to standardize the entire signature-bound event log in the form of text data, since the event log is already in the form of text data. By standardizing the event log, to which a header has been appended in step S202, and the digital signature in the text form, process in the server 50 that receives the signature-bound event log can be simplified […] In step S210, the printer 10 transmits the signature-bound event log to the server 50).
Examiner reasonably believes the calculated hash value of Kudo equates to the integrity inspection data stated above. However, Examiner cites Hashzume to better disclose this limitation.
Hashizume, working in the same field of endeavor, recognizes this problem and teaches integrity inspection data (Para [0023]; wherein the electronic document storage section 46 stores into the memory section 30 the electronic document file created by the electronic document creation section 45. Specifically, the electronic document storage section 46 correlates the electronic document file with a user requesting printing, a printing date, and the like, and stores this information as a log into the memory section 30. In this exemplary embodiment, from the viewpoint that the correctness of the electronic document file or log content is guaranteed, the electronic document storage section 46 adds an electronic signature to the electronic document file or the log and stores it).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kudo to apply integrity inspection data in a log file as taught by Hashizume since doing so would have predictably and advantageously allows ensure correctness of the electronic document file or log content (see at least Hashizume, Para [0023]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 1 is incorporated, Kudo discloses wherein the first log data includes an event message with information on the first event and identification information of the image forming apparatus, and further includes a sequence number, a server identifier, or time information (Para [0050]; wherein the signature-bound event log 90 includes the header 90d, the main body 90e of the event log, and the signature data 90f (digital signature on the printer 10 side). The header 90d includes the number of startup times (90a), the current time (90b) and the log number (90c). The main body 90e of the event log comprises statements of the type of event occurred and additional information associated with the occurred event. In the example shown in FIG. 4, the character string "Print from PC001" indicates that a printing event has happened in response to an instruction from a terminal whose name is "PC001". The character string "3 Pages 2345 bytes" indicates that the number of sheets printed is three sheets and the amount of data printed is 2345 bytes. The character string "3 Pages 2345 bytes" is the additional information associated with the event. The signature data 90f is the digital signature created in step S206).
With respect to claim 11, (drawn to a method) the proposed combination of Kudo in view of Hashzume, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 11, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 11.
With respect to claim 15, (drawn to a computer readable recording medium (CRM)) the proposed combination of Kudo in view of Hashzume, explained in the rejection of device claim 1 renders obvious the steps of the CRM of claim 15, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 15. Further Kudo disclose a non-transitory computer readable recording medium including a program for executing a log management method (a computer program for a computer that manages an event log transmitted from an information processing device, as disclosed in claims 5-7 of Kudo).
Claims 4, 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0089592 A1 “Kudo” in view of US 2007/0223025 A1 “Hashizume” as applied to claim 1 above, and further in view of US 2013/0038902 A1 “Sato”.
Note that “Hashizume” and “Sato” are provided by Applicant in the January 18, 2021 Information Disclosure Statement (IDS).
With respect to claim 4, which claim 1 is incorporated, Kudo discloses a memory to store the first log data (Para [0040]; wherein the event monitoring process is started up together with startup of the printer 10. In the event monitoring process, first of all, the value expressing the number of startup times (number of times the startup of the printer 10 has been performed) is incremented by 1 (step S100). The data of the number of startup times is stored in the data storage unit 30. In step S100, the control unit 12 reads the data of the number of startup times that is stored in the data storage unit 30. It then adds 1 to the data of the number of startup times. The control unit 12 again stores the data of the number of startup times in the data storage unit 30. That is, the number of times of startup is updated every time the printer 10 starts up).
However, neither Kudo nor Hashizume appears to explicitly disclose based on response information indicating a completion of a reception regarding the first log data being received from the server device, is to delete the first log data from the memory.
Sato, working in the same field of endeavor, recognizes this problem and teaches based on response information indicating a completion of a reception regarding the first log data being received from the server device, is to delete the first log data from the memory (Para [0048]; wherein the cache processor 702 saves content data in a cache 706 and acquires content data from the cache 706 based on the contents of the job log received by the job log reception unit 701. Upon saving content data in the cache, a cache use count and valid period are set based on the contents of the job log. The cache valid period can be set in advance by an administrator of the job log audit system. Upon acquiring content data from the cache, deletion processing is executed based on the set cache use count).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kudo in view of Hashizume to apply based on response information indicating a completion of a reception regarding the first log data being received from the server device, is to delete the first log data from the memory as taught by Sato since doing so would have predictably and advantageously allows audit processing efficiency and data reusability of accumulated job logs can be efficiently improved (see at least Sato, Para [0072]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 1 is incorporated, Kudo disclose wherein the processor is to control the communication device to transmit the first integrity inspection data and the first signature value to each of a server device (Para [0047-0049]; Fig. 3 – step S208 and S210; wherein the printer 10 converts the digital signature (signature data) that has been created into text data. The printer 10 binds the converted digital signature with the event log (event log to which a header has been appended) (step S208). The event log to which the digital signature has been bound may be referred to as a "signature-bound event log". The reason for converting the digital signature into the text form is to standardize the entire signature-bound event log in the form of text data, since the event log is already in the form of text data. By standardizing the event log, to which a header has been appended in step S202, and the digital signature in the text form, process in the server 50 that receives the signature-bound event log can be simplified […] In step S210, the printer 10 transmits the signature-bound event log to the server 50).
However, neither Kudo nor Hashizume appears to explicitly disclose transmitting data to a plurality of server devices.
Sato, working in the same field of endeavor, recognizes this problem and teaches transmitting data a plurality of server devices (Para [0046 and 0069; Fig. 7 and Fig. 12 – wherein the job log data transmitted to a plurality of server devices).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kudo in view of Hashizume to transmit data to a plurality of server devices as taught by Sato since doing so would have predictably and advantageously allows audit processing efficiency and data reusability of accumulated job logs can be efficiently improved (see at least Sato, Para [0072]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 9, which claim 8 is incorporated, Kudo discloses a memory to store the first log data (Para [0040]; wherein the event monitoring process is started up together with startup of the printer 10. In the event monitoring process, first of all, the value expressing the number of startup times (number of times the startup of the printer 10 has been performed) is incremented by 1 (step S100). The data of the number of startup times is stored in the data storage unit 30. In step S100, the control unit 12 reads the data of the number of startup times that is stored in the data storage unit 30. It then adds 1 to the data of the number of startup times. The control unit 12 again stores the data of the number of startup times in the data storage unit 30. That is, the number of times of startup is updated every time the printer 10 starts up).
However, neither Kudo nor Hashizume appears to explicitly disclose delete the first log data from the memory based on response information indicating a completion of a reception regarding the first log data being received from at least one of the plurality of server devices.
Sato, working in the same field of endeavor, recognizes this problem and teaches delete the first log data from the memory based on response information indicating a completion of a reception regarding the first log data being received from at least one of the plurality of server devices (Para [0048]; wherein the cache processor 702 saves content data in a cache 706 and acquires content data from the cache 706 based on the contents of the job log received by the job log reception unit 701. Upon saving content data in the cache, a cache use count and valid period are set based on the contents of the job log. The cache valid period can be set in advance by an administrator of the job log audit system. Upon acquiring content data from the cache, deletion processing is executed based on the set cache use count).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kudo in view of Hashizume to delete the first log data from the memory based on response information indicating a completion of a reception regarding the first log data being received from at least one of the plurality of server devices as taught by Sato since doing so would have predictably and advantageously allows audit (see at least Sato, Para [0072]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
 With respect to claim 10, which claim 8 is incorporated, Kudo discloses wherein the processor is to control the communication device to transmit (Para [0047-0049]; Fig. 3 – step S208 and S210; the printer 10 transmits the signature-bound event log to the server 50).
However, neither Kudo nor Hashizume appears to explicitly disclose transmit access address information regarding the plurality of server devices to each of the plurality of server devices.
Sato, working in the same field of endeavor, recognizes this problem and teaches transmit access address information (Fig. 5 – the job attribute data comprising IP address of printer, wherein in the IP address corresponds to the claimed ‘access address information’) regarding the plurality of server devices to each of the plurality of server devices (Para [0044 and 0045]; wherein the data configuration of a job log generated by the digital MFP 102 upon execution of an output job will be described below using FIG. 6. As a job log of an output job, only job attribute data is generated, and no content data is generated. Document data used in an output job is the same as that used in a previously processed input job, and the contents of document data used in the output job can be confirmed with reference to a job log of the input job which includes the same content ID. In the example shown in FIG. 6, a content ID is "C000a", which is the same as that in the job log of the input job shown in FIG. 5. Hence, when content data related to the job log shown in FIG. 6 is to be referred to, the content data of the job log shown in FIG. 5 has to be referred to. Reference is made using reference information which is represented here by the content ID as an example. That is, the job log of the output data shown in FIG. 6 does not have any content data, but it has reference information (content ID) to content data included in the job log of the input job shown in FIG. 5. A job log which has reference information to content data of another jog log in this way will be referred to as a link log).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kudo in view of Hashizume to transmit access address information regarding the plurality of server devices to each of the plurality of server devices as taught by Sato since doing so would have predictably and advantageously allows audit processing efficiency and data reusability of accumulated job logs can be efficiently improved (see at least Sato, Para [0072]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claims 13 and 14.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0089592 A1 “Kudo” in view of US 2007/0223025 A1 “Hashizume” as applied to claim 1 above, and further in view of US 2012/0218587 A1 “Koike”.
Note that “Koike” is provided by Applicant in the January 18, 2021 Information Disclosure Statement (IDS).
With respect to claim 7, which claim 1 is incorporated, neither Kudo nor Hashizume appears to explicitly disclose wherein the processor is to restrict an operation of the print engine based on response information indicating a reception failure being received or response information being not received for a predetermined time.
Koike, working in the same field of endeavor, recognizes this problem and teaches wherein the processor is to restrict an operation of the print engine based on response information indicating a reception failure being received or response information being not received for a predetermined time (Para [0168 and 0169]; wherein if a record includes many pages, the printing system according to the present exemplary embodiment can stop the print processing even when the printing of an error containing record is not yet completed. Further, in this case, if a user instructs executing the recovery print processing, the printing system performs reprinting and inspection for a plurality of pages ranging from the head page to the stopped page of an inspection error occurrence record […] on the other hand, if an inspection error is detected again, the user can cancel the job).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the (see at least Koike, Para [0193]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 2, 5, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2, 5, 6 and 12 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 2, when considering claim 2 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] generate second integrity inspection data regarding second log data generated before the first log data and a second signature value regarding the first integrity inspection data, and control the communication device to transmit the second integrity inspection data and the second signature value to the server device.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 

In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the processor is to control the communication device to re-transmit the first integrity inspection data and the first signature value based on response information indicating a reception failure being received or response information being not received for a predetermined time.”
In regard to claim 12, when considering claim 12 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] generating second integrity inspection data regarding second log data generated before the first log data and a second signature value regarding the first integrity inspection data, wherein the transmitting comprises transmitting the second integrity inspection data and the second signature value.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noda (9,405,901) disclose the terminal device include the file creation unit for storing a file including a public key in the external storage medium when the terminal device is connected with the external storage medium, and the decryption unit for decrypting the encrypted log using a secret key corresponding 
Makishima et al. (2007/0074028) disclose an image forming apparatus stores user signature data signed by using a user's second private key, signature object data, public-key certificate data and log data, and creates and stores log signature data by giving a signature to the total of these data by using a first private key. The apparatus calculates hash values for all stored log signature data, adds up the hash values and signs the total hash value by using the first private key, and stores the signed data.
Miyazaki et al. (2008/0098232) disclose techniques for authenticating that a digitally signed document is genuine. Specific embodiments according to the present invention can determine whether a digital signature was generated by a digital signature generator, or if the digital signature was generated by a third party posing as the digital signature generator. Specific embodiments can provide independent verification of digital signer identity based upon prior signed messages, time/date stamps, and the like. Techniques according to the present invention can be embodied in methods, apparatus, computer software and systems.
Han et al. (10,785,243) disclose log text is encoded into a low dimensional feature vector. A temporal predictive model is constructed based on the low dimensional feature vector. The temporal predictive model is used to calculate probabilities of the occurrence of security incidents based on signature names from the log text encoded in the low dimensional feature vector. A preventative security action is automatically taken in response to the calculated probability of the occurrence of a specific security incident exceeding a given threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672